Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0102971) in view of Yang  (US 2020/0212533).
With regard to claim 1:
Liu discloses a broadband directed dual-band antenna with double polarization consisting of active vibrators of lower frequency band and vibrators of higher frequency band, at least two symmetrizing devices (see balun/dipole antenna 1-5) connected to the active vibrators, 
feeding high-frequency transmission lines (see Fig. 17; para 63);
 a reflector, (see para 22)
the vibrator arms of the same polarization coincide with the vibrator arms with orthogonal polarization (see para 46). Liu fails to disclose active vibrators. Yang discloses vibrator which can be implemented as passive and active vibrator. It would have been obvious to one having ordinary skill in the art given the dual frequency band of Liu to assign different frequency to some vibrators to improve efficiency, control etc… of the antenna device. 
With regard to claim 2:
The broadband directed dual-band antenna with double polarization according to Claim 1, at least four passive vibrators (see para 44).
With regard to claim 3: 
Liu fails to teach the broadband directed dual-band antenna with double polarization according to Claim 1, a dielectric casing or is installed into the dielectric case entirely. It is well known that the polarization scheme can be done in a dielectric structure and environment to facilitate the transmission of the signal.   

The broadband directed dual-band antenna with double polarization according to Claim I, the reflector, the active and passive vibrators, the symmetrizing devices with the microstrip lines feeding them can be manufactured of sheet metal in the same processing cycle (see para 48)
With regard to claims 5:
The broadband directed dual-band antenna with double polarization according to Claim 1, the symmetrizing devices and the transmission lines feeding them are combined in one unit (see para 8 and 62)
With regard to claim 6: 
Liu discloses the broadband directed dual-band antenna with double polarization according to Claim 1, the active vibrators of the higher frequency band and the strip lines feeding them are combined in one unit (see para 8 and 62, 63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845